Opinion issued February 12, 2004  












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01257-CR
          01-03-01258-CR
____________

STEVEN BRANDON ALFORD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Cause Nos. 1186213 and 1186212



 
MEMORANDUM  OPINION
           Appellant filed motions to dismiss the above-referenced appeals.  The motions
are in writing, signed by appellant.  We have not yet issued a decision.  Accordingly,
the appeals are dismissed.  Tex. R. App. P. 42.2(a).
          Appellant’s motion to expedite dismissal is granted.  The clerk of this Court
is directed to issue the mandates immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).